Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00284-CV

                               TERRACON CONSULTANTS, INC.,
                                        Appellant

                                                  v.

                          ROMA INDEPENDENT SCHOOL DISTRICT,
                                       Appellee

                      From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-14-289
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 28, 2016

DISMISSED

           The appellant has filed a motion to dismiss this appeal for mootness. The motion contains

a certificate of service to appellee, and a certificate of conference indicating that appellee does not

oppose the motion. We therefore grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a),

43.2(f). Costs of appeal are taxed against the parties who have incurred them.

                                                   PER CURIAM